Holmes, J.,
dissenting. I dissent in that it is my view that it was not the intent of the General Assembly to grant an appeal to the Court of Common Pleas of an employee’s job abolishment. It is true that such a review may, by virtue of R. C. 124.03, be had in the State Personnel Board of Review, but such section does not provide an appeal to the Court of Common Pleas on the issue of the abolishment of a position.
Even though this court held in State, ex rel. Kendrick, v. Masheter (1964), 176 Ohio St. 232, and State, ex rel. Osborn, v. Jackson (1976), 46 Ohio St. 2d 41, that a right of appeal to the Court of Common Pleas is provided an employee under R. C. 119.12 in a decision involving a layoff, this is not a reasonable basis for extending such appeal to a job abolishment. Such a determination concerning the basis of the abolishment of a job is quite separate and apart from the consideration of a case involving a layoff, which is reasonably within the legislatively intended realm of the removal or reduction in pay of an employee for disciplinary reasons.
I would reverse the Court of Appeals, and hold that the trial court was correct in its determination that it had no jurisdiction of this appeal.